Citation Nr: 1428669	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-25-856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for kyphosis, mid-thoracic spine prior to September 26, 2003.
  
2.  Entitlement to an initial evaluation in excess of 10 percent for low back pain with lumbosacral degenerative joint disease prior to September 26, 2003.

3.  Entitlement to a rating in excess of 20 percent for low back pain with lumbosacral degenerative joint disease, status post thoracic spine compression fracture from September 26, 2003.


REPRESENTATION

Appellant represented by:	James Muchmore, Attorney at Law



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's attorney is not accredited with the VA's Office of General Counsel.  However, an exception exists for attorneys who initiated representation on a claim prior to June 23, 2008, the effective date of VA's final rules regarding accreditation.  As the Veteran and his attorney signed a VA Form 21-22 prior to June 23, 2008; the accreditation requirements of 38 C.F.R. § 14.629(b) do not apply.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement received in April 2014, the Veteran requested a Travel Board hearing.  Because the Board may not proceed with a determination without affording the Veteran this hearing, a remand is required.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700 (a).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran must be notified by letter of the date, time, and place of that hearing.  See 38 C.F.R. §§ 3.103(c)(1); 20.700 (a) (2013).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


